Staples, J.,
concurred in the opinion of the court on. the first point, as to the admission- of the witness; but did not concur in granting a new trial.
The judgment was as follows:
This day came as well the plaintiff' in error, by his counsel, as the attorney-general on behalf of the commonwealth, and the court, having maturely considered the. transcript of the record of the judgment aforesaid and the-arguments of counsel, is of opinion, for reasons stated in. writing and filed with the record, that the said hustings, court of the city of Richmond erred in overruling the-motion of the plaintiff in error to set aside the verdict of the jury and grant him a newtrial on the ground that thesaidi verdict was contrary to the law and the evidence; therefore, it is considered and ordered that, for the error afore*957said, the said judgment be reversed and annulled, the verdict of the jury set aside, and this cause be remanded to the said hustings court for a new trial to be had therein, and for further proceedings, in order to final judgment; which is ordered to be certified to the said hustings court of the city of Richmond.
Judgment reversed.